DISMISS and Opinion Filed August 30, 2019




                                         S
                                Court of Appeals
                                                In The


                         Fifth District of Texas at Dallas
                                      No. 05-18-01493-CV

                    DARLENE C. AMRHEIN, Appellant
                                  V.
    PROSPERITY BANK, JO'EL DOE, KEENA CLIFTON, AND NAOMI THAMES,
                               Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-05352-2016

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Appellees have filed a motion to dismiss this appeal based, in part, on appellant’s failure

to file her brief. See TEX. R. APP. P. 38.8(a)(1). For the reasons that follow, we grant the motion.

       Appellant’s brief was first due June 28, 2019. Appellant did not file a brief but instead

notified the Court she had filed for bankruptcy and asserted that, because of the Bankruptcy Code’s

automatic stay, the appeal could not proceed.

       By order dated July 3, 2019, we determined the automatic stay did not suspend the appeal

as the underlying suit was filed by appellant. We ordered appellant to file her brief no later than

August 2, 2019 and cautioned her that failure to comply could result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c). On July 11, 2019, appellant

objected to our order and informed the Court she would not be filing a brief.
             On August 12, 21, and 23, 2019, appellant filed responses to appellees’ motion to dismiss,

complaining again of our determination that the automatic stay did not suspend the appeal and

asserting new reasons for why she did not file a brief.1 We are unpersuaded, however, by

appellant’s arguments. Accordingly, based on the filings to date, we grant appellees’ motion and

dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                                            /Robert D. Burns, III/
                                                                            ROBERT D. BURNS, III
                                                                            CHIEF JUSTICE

181493F.P05




     1
         In the August 21 and 23 responses, she also seeks the recusal of Justice Robbie Partida-Kipness. The recusal has been addressed by separate
order.

                                                                        –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 DARLENE C. AMRHEIN, Appellant                    On Appeal from the 199th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-01493-CV       V.                      Trial Court Cause No. 199-05352-2016.
                                                  Opinion delivered by Chief Justice Burns,
 PROSPERITY BANK, JO'EL DOE,                      Justices Molberg and Nowell participating.
 KEENA CLIFTON, AND NAOMI
 THAMES, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered August 30, 2019.




                                            –3–
–4–